BLEDSOE, District Judge
(after stating the facts as above). Substantially, then, the charge against the defendants is that, with the knowledge that they could accomplish no cures, and with the deliberate intention to defraud, they conspired together to contrive and consummate a scheme wherein and whereby, through the medium of alleged divine healing, they would obtain and convert to their own enrichment the money and property of such persons as might be sufficiently gullible as to be attracted by their specious and alluring promises of relief, all the while intending that such persons should receive no return for their money and property, save that comprehended in a dismal and costly experience. As a part and parcel of the scheme, and in furtherance thereof, it is alleged that they intended to, and actually did, make use of the mails of the United States. This, in my judgment, states a complete offense (Durland v. United States, 161 U. S. 306, 313, 16 Sup. Ct. 508, 40 L. Ed. 709); and, if the proofs be made in adequate support of the allegations in the indictment, there is no doubt, in my mind, but that the defendants should suffer punishment therefor.
The point made in the brief of defendant’s counsel apparently is that the defendant is and professed to be nothing more than a Divine Healer, and that divine healing has been practiced since the time of Christ,, and in some form or other is practiced now by many reputable and widely recognized individuals and cults. That mental’healing, or even divine healing, per se, is, under the laws of the land, as lawful as healing with drugs, or by massage, or other media, is true. Post v. United States, 135 Fed. 1, 9, 67 C. C. A. 569, 70 L. R. A. 989. But it is not true, never has been true, and never will be true, that fraud can be glossed over or rendered reputable in the eyes of the community merely because it is associated with, or a feature of, some undertaking otherwise lawful in its nature and innocuous in its-effect. In other words, the mere fact that a fraudulent scheme centers about divine or other healing does not in any wise or sense serve to take it out of the domain of a fraudulent scheme, and if, in furtherance of such a scheme conceived in fraud, the mails of the United States *383are made use of, without doubt, by whomsoever conceived or consummated, the perpetrators of such schemes should receive prompt and merited condemnation and punishment. It is therefore no answer to the crime charged in this indictment to assert that the defendants were engaged in the praiseworthy vocation of divine healing. That in no wise answers the charge that, with a knowledge that they were rendering no service at all to their “patients,” and with the deliberate intention on their part to defraud their patients, they were using the mails of the United States in aid of their scheme to separate their patients from their money.
The whole question, without doubt, revolves around the proposition as to the good faith of these defendants. If they were acting in good faith in tlieir promise to bring the bloom of health back to the cheek of him who might make use of one of their blessed handkerchiefs, then, as this court had occasion to charge the jury in United States v. Elder et al., “no matter how visionary their view may have been, no matter how ill-founded their conclusions may have been, no matter how much sheer incompetence in the exercise of judgment may have been their portion,” they are not liable to prosecution as for the perpetration of a fraud upon those who became their dupes. The simple query in the case is: Were they actuated by good faith? The indictment says they were not, but, on the contrary, were moved by an intent to defraud. In the face of such an allegation, they cannot claim that no crime is charged against them.
The demurrer to the indictment is overruled.